DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first switching unit” in claim 1.
“second switching unit” in claim 7-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cooling water does not flow therebetween". This limitation is unclear and confusing because is not clear to which of the cooling water is applicant referring. 
Claim 5 and 19 recites the limitation "the heated cooling water". There is insufficient antecedent basis for this limitation in the claim. Further, consider removing repeated language in claim 19 since it depends from claim 5.
Claims 7-11, 17-18 are unclear and confusing because is unclear as to what are the meets and bounds of the claim. For example is unclear if there is infringement when one uses the apparatus or when one makes the apparatus. “was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means”. MPEP 2173.05(p) II.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190176563), hereinafter referred to as Kim, in view of Hwang et al. (US 20190135071), hereinafter referred to as Hwang, in view of Liu et al. (US 20160209099), hereinafter referred to as Liu.

Re claim 1, Kim teaches an electric motor vehicle temperature adjustment system comprising:
an air conditioning refrigerant circuit (41) including a compressor (48) configured to compress a refrigerant (refrigerant therein);
a battery cooling circuit (31) including a battery evaporator (46) and configured to flow cooling water that cools a main battery (30);
an electric component cooling circuit (20) provided separately from the battery cooling circuit, including an electric component radiator (22), and configured to flow cooling water that cools an electric component (26);
a first switching unit (V1) configured to perform switching between connection and disconnection of the battery cooling circuit and the electric component cooling circuit; and
a motor cooling circuit (10) provided separately from the battery cooling circuit and the electric component cooling circuit and configured to flow cooling water that cools a motor (12; see Fig 1-6), wherein
the motor cooling circuit and the electric component cooling circuit are arranged independently of each other in a state where the cooling water does not flow therebetween (see Fig 1-6).
Kim does not explicitly teach the limitation of the air conditioning refrigerant circuit comprising an air conditioning evaporator provided upstream of the compressor, and an air-cooled condenser configured to condense 
However, Hwang teaches the limitation of a thermal management system comprising an air conditioning refrigerant circuit (200) including a compressor (210) configured to compress a refrigerant (refrigerant therein), an air conditioning evaporator (242) provided upstream of the compressor, and an air-cooled condenser (230) configured to condense the refrigerant flowing out of the compressor with outside air, the air conditioning refrigerant circuit being configured to flow the refrigerant that cools air-conditioning air (see e.g. Fig 1). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Kim and integrated an air conditioning evaporator provided upstream of the compressor, and an air-cooled condenser configured to condense the refrigerant flowing out of the compressor with outside air, the air conditioning refrigerant circuit being configured to flow the refrigerant that cools air-conditioning air, as taught by Hwang, in order to provide efficient cooling and heating performance to the system (see ¶ 5 of Hwang).
Kim, as modified, does not explicitly teach the limitation of an auxiliary battery distinct from the main battery. 
However, Liu teaches the limitation of a vehicle having an auxiliary battery for providing energy to the low voltage systems (¶ 15).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Kim and integrated an auxiliary battery distinct from the main battery, as taught by Liu, for providing energy to the low voltage systems (Liu ¶ 15).

Re claim 2, Kim, as modified, teaches the electric motor vehicle temperature adjustment system according to claim 1. Kim further teaches the limitation of wherein the electric motor vehicle temperature adjustment system is configured to switch, by the first switching unit, whether to operate the compressor and cool the cooling water flowing through the battery cooling circuit by the battery evaporator or to cool the cooling water by the electric component radiator based on temperatures of both the main battery and the electric component (since there is no claim structure [i.e. controller] that the require logic to perform the function, the examiner considers the limitation as intended use, thus, since the system has the structure is capable of performing the function). Furthermore, Hwang teaches the limitation of wherein the electric motor vehicle temperature adjustment system is e.g. ¶ 62, “according to temperature of the battery 350, the third direction changer 360 and the second cooling water circulator 340 are controlled to block the flow of the cooling water of the battery 350 and the electronic parts 460 or to reduce the flow velocity of the cooling water”).

Re claim 3-4, Kim, as modified, teaches the electric motor vehicle temperature adjustment system according to claim 1-2. Kim, as modified, does not explicitly teach the limitation of the air-cooled condenser is disposed adjacent to the electric component radiator in a direction orthogonal to a vehicle longitudinal direction. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the condenser adjacent to the electric component radiator in a direction orthogonal to a vehicle longitudinal direction, for the purpose of having a compact system, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)

Re claim 5, Kim, as modified, teaches the electric motor vehicle temperature adjustment system according to claim 1. Kim further teaches the limitation of the motor cooling circuit includes a motor radiator (13) configured to cool the motor and cool the heated cooling water (implicit).

Re claim 6, Kim, as modified, teaches the electric motor vehicle temperature adjustment system according to claim 1. Kim further teaches a water-cooled condenser (43) configured to perform heat exchange between the cooling water at a downstream side of the motor radiator (13) in the motor cooling circuit and the refrigerant at an upstream side of the air-cooled condenser (integrated by Hwang; the examiner notes that since is a loop upstream side is relative to the point of reference) in the air conditioning refrigerant circuit. 

Re claim 7-11, 17-18, Kim, as modified, teaches the electric motor vehicle temperature adjustment system according to claim 1-3, 5-6. Kim further teaches a second switching unit (V4) provided in the electric component cooling circuit to perform switching between a first cooling circuit (36) that does not pass through the electric 21) that passes through the electric component radiator, wherein when the electric component cooling circuit and the battery cooling circuit are switched by the first switching unit so as to be connected to each other, the electric component cooling circuit is configured so as to be switched, by the second switching unit, to the second cooling circuit that passes through the electric component radiator (since there is no claim structure [i.e. controller] that the require logic to perform the function, the examiner considers the limitation as a conditional intended use, thus, since the system has the structure is capable of performing the function; furthermore, Kim teaches such condition and function see e.g. ¶ 85, “In particular, the first valve V1 may selectively connect the second coolant line 21 connected with the electrical equipment 26 and the battery coolant line 31 between the second radiator 22 and the battery module 30”); when the electric component cooling circuit and the battery cooling circuit are switched by the first switching unit so as to be connected to each other, the electric component cooling circuit is configured so as to be switched, by the second switching unit, to the first cooling circuit that does not pass through the electric component radiator (since there is no claim structure [i.e. controller] that the require logic to perform the function, the examiner considers the limitation as a conditional intended use, thus, since the system has the structure is capable of performing the function).

Re claim 12-13, Kim, as modified, teaches the electric motor vehicle temperature adjustment system according to claim 1-2. Kim further teaches the battery evaporator is provided across the air conditioning refrigerant circuit and the battery cooling circuit, and is configured to evaporate the refrigerant in the air conditioning refrigerant circuit by heat of the cooling water in the battery cooling circuit (inherent function).

Re claim 14, Kim, as modified, teaches the electric motor vehicle temperature adjustment system according to claim 1. Kim further teaches the battery cooling circuit includes a first electric motor pump (56) configured to circulate the cooling water of the battery cooling circuit, and the electric component cooling circuit includes a second electric motor pump (24) configured to circulate the cooling water of the electric component cooling circuit.

Re claim 15, Kim, as modified, teaches the electric motor vehicle temperature adjustment system according to claim 1. Kim further teaches the first switching unit is configured by a four-way valve.  However, it 

Re claim 16, Kim, as modified, teaches the electric motor vehicle temperature adjustment system according to claim 1. Kim, as modified, does not explicitly teach the limitation of the battery cooling circuit includes a heater disposed at an upstream side of the main battery. However, the examiner takes Official Notice that the fact that using a heater in a battery coolant line for the purpose of rapid temperature increase of the battery falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Kim, as modified, and integrated a heater disposed at an upstream side of the main battery, for providing rapid temperature increase of the battery.

Re claim 19, Kim, as modified, teaches the electric motor vehicle temperature adjustment system according to claim 1. Kim further teaches the motor cooling circuit includes a motor radiator (13) configured to cool the motor and cool the heated cooling water (implicit), and the electric motor vehicle temperature adjustment system further comprises a third switching unit (16) provided in the motor cooling circuit to perform switching between a third cooling circuit (line for 13) that passes through the motor radiator and a fourth cooling circuit (17) that does not pass through the motor radiator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Kim (US 20200180391) teaches the use of a heater in the battery coolant line (see Fig 1, heater 35 and battery 30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        2/11/2022